Citation Nr: 0017459	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for shrapnel to the chest, 
with shrapnel around the heart.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
shrapnel to the chest with shrapnel around the heart, on the 
basis that the claim was not well grounded.  The veteran 
filed a timely appeal to that adverse determination.  The 
issue on appeal was denied by the Board of Veterans" Appeals 
(Board) in February 1999.

Pursuant to a joint motion by the veteran's accredited 
representative and the VA General Counsel, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter in an Order dated November 
24, 1999.


REMAND

As a preliminary matter, the Board observes that the 
veteran's service medical records are unavailable, because 
they were destroyed by fire at the National Personnel Records 
Center (NPRC) in 1973. The veteran states that he received 
his shrapnel injury to the chest during "combat duties" in 
Korea, at which time there was a lot of bombing and 
exploding.  He states that the shrapnel around his heart 
causes pain.  There is no evidence of record to indicate that 
the veteran has participated in combat.  Therefore, he is not 
eligible for the special considerations afforded to combat 
veterans, including the benefit of the presumption of in-
service incurrence as set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304(d) (1998), which mandate 
the resolution of every reasonable doubt in favor of the 
veteran.

Available medical evidence includes a consultation request 
from the Hawkes Hospital of Mount Carmel, Columbus, Ohio, 
dated in March 1985, which diagnosed atypical chest pain.  A 
March 1985 discharge summary from Mount Carmel East Hospital, 
Columbus, Ohio, showed that X-ray examination of the chest 
was normal.  The discharge diagnosis was atypical chest pain, 
rule out angina.

Private X-ray examination of the chest dated in August 1996, 
from Riverside Methodist Hospital, Columbus, Ohio, revealed a 
mildly enlarged heart with a left ventricle contour, and with 
a tortuous aorta, suggestive of hypertensive heart changes.  
There was no evidence of acute cardiopulmonary disease.  The 
veteran underwent a left heart cardiac catheterization, 
coronary angiography, and left ventriculogram at Riverside 
Methodist Hospital in that same month.  The conclusion was 
that he suffered from diffuse atherosclerotic heart disease, 
with well-preserved left ventricular function.

A VA Form 119, Report of Telephone Contact, dated in January 
1997, noted that the veteran stated that he was diagnosed as 
having shrapnel injury while serving in Korea, although he 
did not know when.  He also stated that he never sought 
medical attention during service for the shrapnel injury.

During his March 1998 hearing, the veteran testified that 
during combat service in Korea, he suffered a shrapnel wound 
to the left chest.  He further testified that he did not 
realized he had been hit, and was not taken to an aid station 
at the time of the wound.  The veteran reported that the 
shrapnel was first discovered when he underwent a heart 
catheterization by Dr. Yakubov, who told he and his wife that 
an August 1996 X-ray revealed six or seven pieces of shrapnel 
around the heart.  The doctor asked the veteran at that time 
if he had ever been shot, and he replied that he had served 
in the Korean War.  The veteran testified that he could not 
have picked up the shrapnel fragments through his various 
employers before and after his active service, and that the 
shrapnel in the chest area could possibly be the cause of 
chest pain.  He reported that he was not aware of any scars 
or broken bones in the chest, and that he began to get chest 
pains many years after service and went to see the doctor.  
The veteran further testified that he had not sought 
treatment in service, and was never nominated for a Purple 
Heart.

An April 1998 statement by Steven J. Yakubov, M.D., F.A.C.C., 
reported that he had previously performed cardiac 
catheterization upon the veteran, which revealed normal 
ventricular function and normal coronary arteries, and that 
the veteran's chest pain could not be explained by those 
features.  Dr. Yakubov added that during the catheterization, 
it was noted that the veteran had extensive shrapnel in his 
chest, which "shows up quite well in fluoroscopy of the 
chest."  The physician added that the veteran attributed the 
shrapnel to a war injury.

The veteran was afforded a VA examination in June 1998.  He 
complained of chest wall pain off and on in the left pectoral 
area for the last several years.  Physical examination 
revealed no scars noticeable on the left pectoral or thoracic 
area.  There was tenderness in the left pectoral area, about 
3 inches above the left nipple.  There was no mass or lump 
palpable.  There was also no adherence, ulceration, elevation 
or depression, tissue loss, inflammation, edema, keloid, or 
discoloration.  Impression following X-ray examination of the 
chest was that there was no evidence of radiopaque foreign 
body in the left hemithorax, and that overall, there was no 
change of the chest X-ray compared to a February 1998 X-ray.  
There was a tiny, metallic density in the medial aspect of 
the anterior chest wall.

A second statement from Dr. Yakubov, dated in September 1998, 
was largely duplicative of his April 1998 statement.  Dr. 
Yakubov added that "shrapnel can appear in many locations of 
the chest and can cause extensive pain and discomfort."  He 
also stated that while the shrapnel was not a long-term 
potential mortality risk, "it is of significant risk for 
morbidity.  It may explain his current chest pain."

In accordance with the Order by the Court, the case is 
remanded to the RO for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
the disability at issue.  With any 
necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2. After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA examination by a qualified specialist 
for the purpose of determining the 
question at issue.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to review the 
claims folder and the results of any 
testing prior to providing an opinion as 
to whether it is at least as likely as 
not that the veteran has residuals of a 
shrapnel wound of the chest, to include 
whether there is residual shrapnel around 
the heart. Any such shrapnel wound 
residuals should be specifically 
identified. A complete rationale for any 
opinion expressed by the examiner must be 
provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for service connection for 
shrapnel to the chest, with shrapnel 
around the heart. 

If the benefit sought on appeal is not granted, the veteran 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







